748 N.W.2d 291 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Roxanne R. HEINRICH, a Minnesota Attorney, Registration No. 171864.
No. A06-2339.
Supreme Court of Minnesota.
May 5, 2008.

ORDER
On December 12, 2006, the Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Roxanne R. Heinrich committed professional misconduct warranting public discipline, namely, failure to cooperate with a disciplinary investigation into allegations that respondent attempted to swindle and coerce another, in violation of Minn. R. Prof. Conduct 8.1(b) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). Because respondent could not be found in the state to respond to the disciplinary petition, on January 3, 2007, we issued an order indefinitely suspending respondent under Rule 12(c)(1), RLPR, and allowing respondent one year in which to move to vacate the suspension and for leave to answer the petition for disciplinary action.
Respondent did not move to vacate her suspension. By order filed on January 18, 2008, we allowed respondent and the Director to file written memoranda as to what action the court should take against respondent based on the allegations of the petition. No memorandum was received from respondent.
Based on all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Roxanne R. Heinrich is indefinitely suspended from the practice of law. The reinstatement hearing provided for by Rule 18(a)-(d), RLPR, is not waived.
BY THE COURT:
/s/Alan C. Page
Associate Justice